940 F.2d 663
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert Wayne GARRISON, Defendant-Appellant.
No. 90-3788.
United States Court of Appeals, Sixth Circuit.
Aug. 1, 1991.

1
Before DAVID A. NELSON and SUHRHEINRICH, Circuit Judges, and HARVEY, Senior District Judge.*

ORDER

2
Robert Wayne Garrison, a federal prisoner, appeals the sentence imposed by the district court following his guilty plea conviction on charges of bank robbery.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, the panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


3
Garrison was sentenced to 210 months imprisonment following his guilty plea to charges of bank robbery in violation of 18 U.S.C. Sec. 2113(a).  He has filed a timely appeal, asserting that the district court erred in increasing his total offense level from twenty to thirty-two because he was improperly classified as a career offender pursuant to U.S.S.G. Sec. 4B1.1.  Specifically, he asserts that the career offender enhancement was invalid because the two prior convictions identified in the presentence report as the basis for the career offender enhancement were constitutionally invalid.


4
Garrison's attorney has filed an Anders brief asserting that there is no merit to the appeal and an accompanying motion to withdraw.  See Anders v. California, 386 U.S. 738 (1967);  Rule 12(b)(3), Rules of the Sixth Circuit.  The Anders brief discusses the procedural history and factual background of the case, as well as the application of the federal sentencing guidelines.  Garrison has filed a response, requesting the appointment of counsel.


5
Upon review, we conclude that Garrison's assertion of error is meritless.  The district court properly sentenced Garrison under the career offender provision.  See U.S.S.G. Secs. 4B1.1 and 4B1.2.


6
Accordingly, the motion to withdraw as counsel is granted;  the request for counsel is denied;  and the district court's judgment is hereby affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation